Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 11 and 19 amended
Claims 11-13, 16-20 and 22-24 withdrawn
Claims 4-5, 7 and 14-15 canceled
Claims 1-3, 6, 8-10 and 21 pending 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Geun (KR 2018/0061435 A) in view of Ballou (PG Pub 2014/0240821 A1), and in further view of Garg (PG Pub 2004/0219369 A1), and using Brycoat (Chromium Nitride (CrN) PVD Coating Physical Properties, used as evidentiary support).
Consider Claim 1, Geun teaches the process of coating film onto and contacting a base substrate (abstract), where the substrate is coated with conversion coat layer (chromium nitride) Cr≡N, where the chromium is in trivalent state (abstract). Geun teaches a protective coat of the first material is coated onto and contacting the conversion coat layer of CrN, where protective coat of the first material is made of titanium dioxide (Claim 1, Fig. 1c). Geun teaches the corrosion resistant top coat of the second material CrN is deposited onto and contacting the protective coat (Fig. 1c, claim 1). Where the first material is different form the second material.

    PNG
    media_image1.png
    313
    519
    media_image1.png
    Greyscale

Geun teaches the process of forming protective coat with first atomic layer deposition performed at a temperature of 150℃/423ºK, using first precursor (TMA) forming TiO2 film using first precursor (TMA) and second precursor (TTIP) forming TiO2 film (page 3,3rd
Geun does not teach the conversion coat layer (lower chromium nitride) is deposited on the substrate using a chemical/electrochemical process such as sol-gel process.
However, Ballou is in the process of forming barrier layer on a substrate (abstract), teaches the barrier/ conversion layer of chromium nitride (oxidation layer) using Sol-gel process [0067].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Geun with Ballou to deposit conversion coat layer of chromium nitride using sol-gel process, to provide conversion coating process with reasonable expectation of success. 
The combined Geun (with Ballou) does not teach the corrosion resistant top coat of the second material CrN is deposited using second ALD process.
However, Garg is in the process of depositing metal film having a diffusing barrier layer onto a substrate surface (abstract), teaches the process of depositing diffusing barrier layer using ALD process with a processing temperature of 100℃ [0031], where the diffusion barrier layer is made from CrN material [0030].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Geun (with Ballou) with Garg to deposit corrosion resistant top coat of the second material CrN is deposited using second ALD process instead to PVD process, to provide with desired thickness from 0.5-600 nm [0045].
The combined Geun (with Ballou and Garg) teaches the deposition of protective coat layer of TiO2 using first ALD at processing temperature of 150℃/423ºK (Geun, page 3,3rd to the last para), and deposition of corrosion resistant top coat of the second 
Where the volatizing temperature of the conversion coat layer of CrN using PVD process having processing temperature (volatizing temperature) of 200℃/573ºK  (Brycoat, Deposition temperature section). Therefore, the first/second atomic layer deposition coat layer have a volatizing temperature of 423/373 K that is not greater than (less than) 1.3 times the volatizing temperature of the conversion coat layer with 573 K.
Consider Claim 3, the combined Geun (with Ballou and Garg) teaches the substrate is made of stainless-steel alloy (SUS304) (Geun, page 3, figure 6 statement).
Consider Claim 6, the combined Geun (with Ballou) teaches the depositing of conversion coat layer of chromium nitride using sol-gel process (Ballou, [0067]).
Consider Claim 9, the combined Geun (with Ballou) teaches the second material used to form the corrosion resistant top coat is made of Chromium nitride (Geun, abstract, Fig. 1c).
Consider Claim 10, the combined Geun (with Ballou and Garg) teaches the thickness of protective coat layer of TiO2 is 20 nm (Geun, Fig. 1c), and the thickness of the corrosion resistant top coat of Chromium nitride is 0.5-500 nm (Garg, [0045]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). 

    PNG
    media_image1.png
    313
    519
    media_image1.png
    Greyscale


Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Geun (KR 2018/0061435 A) in view of Ballou (PG Pub 2014/0240821 A1), and in further view of Garg (PG Pub 2004/0219369 A1), and in further view of Araujo (Effect of chromium nitride coatings and cryogenic treatments on wear and fretting fatigue resistance of aluminum), and using Brycoat (Chromium Nitride (CrN) PVD Coating Physical Properties, used as evidentiary support).
Consider Claims 2 and 21, the combined Geun (with Ballou and Garg) teaches the previously taught in claim 1, where the substrate is coated with conversion coat layer made of Cr≡N, where the chromium is in trivalent state (Geun, abstract). 
The combined Geun (with Ballou and Garg) does not teach substrate is Aluminium alloy.
However, Araujo is in the art of improving fatigue resistance of Aluminium (abstract), teaches the coating and contacting onto Aluminium Alloy (SAE 305) substrate with CrN layer (page 323, materials and methods section).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Geun (with Ballou and Garg) with Araujo to use Al alloy as substrate forming Al alloy/CrN/TiO2/CrN structure, to provide an enhanced lifetime and increase wear resistant (page 328, conclusion).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Geun (KR 2018/0061435 A) in view of Ballou (PG Pub 2014/0240821 A1), and in further view of Garg (PG Pub 2004/0219369 A1), and in further view of Sammelselg (PG Pub 2015/0368822 A1), and using Brycoat (Chromium Nitride (CrN) PVD Coating Physical Properties, used as evidentiary support).
Consider Claim 8, the combined Geun (with Ballou and Garg) teaches the previously taught in claim 1. The combined Geun (with Ballou and Garg) teaches the corrosion resistance top coat comprising CrN is deposited using ALD process at 100℃ (Garg, [0031]). 
The combined Geun (with Ballou and Garg) does not teach the depositing of TiO2 with ALD at processing temperature less than 120℃. 
However,  Sammelselg is in the art of processing corrosion resistant coating
(abstract) for substrates such as metal alloyed [0019], teaches the ALD process to deposit oxides of titanium [0059], where the processing temperature for forming the ALD is no more than 160°C [0030], encompassing less than 120°C.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Geun (with Ballou and Garg) with Sammelselg to process the first ALD process for titanium dioxide at a temperature of 120 Celsius or less, to prevent the worsening of the mechanical/thermal properties of the substrates [0030]. 
Alternatively, Claims 1, 3, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (Improvement in corrosion resistance of CrN coated stainless steel by conformal TiO2 deposition) in view of Ballou (PG Pub 2014/0240821 A1), and in further view of Radi (Tribo-corrosion behavior of TiO2/Al2O3 nanolaminate, Al2O3, and TiO2 thin films produced by atomic layer deposition), and using Brycoat (Chromium Nitride (CrN) PVD Coating Physical Properties, used as evidentiary support). 
Consider Claim 1, Shan teaches the process of coating a CrN layer (conversion coat layer) onto and contacting the substrate (stainless steel), then the deposition with first ALD process of TiO2 (protective coat) onto and contacting the CrN layer (conversion coat layer) (page 2148, experimental procedure section). The conversion coat layer made of CrN (C≡N) the chromium is in trivalent.
Shan does not teach the deposition of a corrosion resistance top coating on to the protective coat layer, using a second ALD process.
However, Radi is in the process of improving corrosion resistance (abstract), teaches the deposition of TiO2 (protective coat) using first ALD process followed by deposition of Al2O3 (corrosion resistant top coat) using second ALD process (page 1078, experimental/synthesis section), with a processing temperature of about 250 Celsius degree (page 1079, right column, first paragraph).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Shan with Radi to deposit aluminum oxide layer using second ALD process on top of the titanium oxide layer, to improve the resistance of corrosion of the film and reduce friction coefficient (page 1078, right column, last paragraph).
The combined Shan (with Radi) does not teach the deposition of CrN (conversion coat) using chemical/electrochemical process such as sol-gel process.
However, Ballou is in the process of forming barrier layer on a substrate (abstract), teaches the barrier/conversion layer of chromium nitride (oxidation layer) using Sol-gel process [0067].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Shan (with Radi) with Ballou to deposit CrN (conversion coat) using Sol-Gel process, to provide conversion coating layer/process with reasonable expectation of success.
The combined Shan (with Radi and Ballou) teaches deposition of protective coat layer of TiO2 using first ALD at processing temperature of 250℃/523ºK (Radi, page 1079, right column, first paragraph), and deposition of corrosion resistant top coat of the second material Al2O3 using second ALD at processing temperature of 250℃/523ºK (Radi, page 1079, right column, first paragraph).
Where the volatizing temperature of the conversion coat layer of CrN using PVD process having processing temperature (volatizing temperature) of 200℃/573ºK  (Brycoat, Deposition temperature section). Therefore, the first/second atomic layer deposition coat layer have a volatizing temperature of 573 K that is not greater than 1.3 times the volatizing temperature of the conversion coat layer of 573 K.
Consider Claim 3, the combined Shan (with Radi and Ballou) teaches the substrate is stainless steel (Shan, page 2148, experimental procedure section).
Consider Claim 6, the combined Shan (with Radi and Ballou) teaches the depositing of conversion coat layer
Consider Claim 9, the combined Shan (with Radi and Ballou) teaches the deposition of corrosion resistant top coat with the second material of aluminum oxide (Radi, page 1078, experimental/synthesis section).
Consider Claim 10, the combined Shan (with Radi and Ballou) teaches the deposition TiO2 of protective coat and Al2O3 of corrosion resistance top coat with a total thickness of 85 nm (Radi, 1081, result in discussion section, 2nd paragraph).

Alternatively, Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (Improvement in corrosion resistance of CrN coated stainless steel by conformal TiO2 deposition) in view of Ballou (PG Pub 2014/0240821 A1), and in further view of Radi (Tribo-corrosion behavior of TiO2/Al2O3 nanolaminate, Al2O3, and TiO2 thin films produced by atomic layer deposition), and using Brycoat (Chromium Nitride (CrN) PVD Coating Physical Properties, used as evidentiary support), and in further view of Araujo (Effect of chromium nitride coatings and cryogenic treatments on wear and fretting fatigue resistance of aluminum). 
Consider Claims 2 and 21, the combined Shan (with Radi and Ballou) teaches the previously taught in claim 1. The combined Shan (with Radi and Ballou) teaches conversion coat comprises CrN (C≡N) where the chromium is in trivalent (Shan, page 2148, experimental procedure section). 
The combined Shan (with Radi and Ballou) does not teach substrate is Aluminium alloy.
However, Araujo is in the art of improving fatigue resistance of Aluminium (abstract), teaches the coating and contacting onto Aluminium Alloy (SAE 305) substrate with CrN layer (page 323, materials and methods section).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Shan (with Radi and Ballou) with Araujo to use Al alloy as substrate forming Al alloy/CrN/TiO2/CrN structure, to provide an enhanced lifetime and increase wear resistant (page 328, conclusion).

Alternatively, Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shan (Improvement in corrosion resistance of CrN coated stainless steel by conformal TiO2 deposition) in view of Ballou (PG Pub 2014/0240821 A1), and in further view of Radi (Tribo-corrosion behavior of TiO2/Al2O3 nanolaminate, Al2O3, and TiO2 thin films produced by atomic layer deposition), and using Brycoat (Chromium Nitride (CrN) PVD Coating Physical Properties, used as evidentiary support), and in further view of Sammelselg (PG Pub 2015/0368822 A1).
Consider Claim 8, the combined Shan (with Radi and Ballou) teaches the previously taught in claim 1. 
The combined Shan (with Radi and Ballou) does not teach the ALD process at temperature less than 120℃.
However, Sammelselg is in the art of processing corrosion resistant coating (abstract) for substrates such as metal alloyed [0019], teaches the ALD process to deposit oxides of titanium and oxides of aluminum [0059], where the processing temperature for forming the ALD is no more than 160°C [0030], encompassing less than 120°C.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Shan (with Radi and Ballou) with Sammelselg to process the first ALD process for titanium dioxide and second ALD process for aluminum oxide at a temperature of 120 Celsius or less, to prevent the worsening of the mechanical/thermal properties of the substrates [0030].

Response to Arguments
Applicant’s arguments, filed 02/15/2022, with respect to the rejection(s) of claim(s) 1-3, 6, 8-10 and 21 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Geun with Ballou and Garg, alternatively in view Shan with Radi and Ballou.

The applicant’s arguments against the prior art of Faulkner are moot in light of the newly applied arts.

The applicant argued against the prior art of Geun, on the ground that Geun does not disclose the deposition of a protective coat “titanium oxide” onto and contacting the conversion coat layer “chromium nitride”, nor that the position of corrosion resistance top coat “aluminum oxide” onto and contacting the protective coat, as seen in Fig. 1d, as aluminum oxide layer is between the protective coat “titanium oxide” and the conversion coat layer “chromium nitride”.
However, the new rejection based on Fig. 1c of Geun, disclose the process of depositing protective coat “titanium oxide” is directly deposited onto an in contact with the conversion coat 

    PNG
    media_image1.png
    313
    519
    media_image1.png
    Greyscale


The applicant argued against the prior art of Ballou, on the ground that Ballou disclose the process of forming a layer in the order of substrates/barrier layer/1st interface layer/reflective layer/2nd interface layer/tuning layer. Additionally, Ballou does not disclose the chromium nitride as a material related to corrosion resistance area.
However, Ballou disclose the process of forming multilayer, where the layer of CrN is deposited using chemical/electrochemical process such as Sol-Gel process. Moreover, Geun already disclose the using of multilayer of substrate/conversion coating/protective coating/corrosion resistant top coat structure. Additionally, Ballou is use to discloses that chromium nitride layer of Geun is known to be deposited using Sol-Gel process.


However, the prior art of Geun already discloses the forming of protective coating layer being onto and contacting conversion coat layer, where Sammelselg discloses the ALD conditions needed for processing at a temperature no more than 120℃.

The applicant argued regarding the new claim 21, which depends on claim 2, which in turn depends on claim 1, on the ground that this combination require a substrate formed of aluminum are aluminum alloyed to be coated with conversion coat comprises trivalent chromium.
However, the newly applied art of Araujo disclose the process of forming wear resistance material formed of aluminum alloyed substrate and coated with chromium nitride “trivalent chromium” layer for forming an excellent wear resistance structure (modification methods section). Moreover, independent claim 1 does not specified the type of materials used as a substrate, where the substrate can be varied from aluminum base to two other large materials listed in claim 3. Furthermore, the converging coat layer comprise a very large group of materials other than the argued trivalent chromium which encompasses 30 element and their combination. Therefore, the very narrowly argued position (based on claim 21) does not commensurate with the very broad claim limitation of the independent claim 1.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718